     Case 1:17-cv-00546-KBJ-GMH Document 37 Filed 09/09/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                      )
JAMES ANTHONY PENDERGRASS,            )
                                      )
            Plaintiff,                )
                                      )
            v.                        )     No. 17-cv-0546 (KBJ)
                                      )
U.S. DEPARTMENT OF DEFENSE,           )
et al.,                               )
                                      )
            Defendants.               )
                                      )


          ORDER REGARDING REPORT AND RECOMMENDATION
                     OF MAGISTRATE JUDGE

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

      ORDERED that Magistrate Judge G. Michael Harvey’s Report and

Recommendation is ADOPTED as to its findings and conclusions. It is

      FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment is

DENIED, and Defendants’ Cross-Motion for Summary Judgment is GRANTED.



DATE: September 9, 2020               Ketanji Brown Jackson
                                      KETANJI BROWN JACKSON
                                      United States District Judge
